Title: To John Adams from Benjamin Waterhouse, 2 July 1821
From: Waterhouse, Benjamin
To: Adams, John


				
					Dear Sir,
					Cambridge 2d. July 1821.
				
				I hate the idea of teazing men in high office with letters of individual import, when they are necessarily occupied with generals; but when speaking of my labours in vaccination, and of the point of view in which it was considered by President Jefferson & Madison, it did not occur to me to send you a summary of that business which was extracted from my Treatise on Exterminating the “Smallpox”, when a petition was before the Legislature for remuneration. I therefore transmit you a copy of it, that you may judge for yourself whether it partake more of the spirit of a public benefactor,—or of a private practitioner.I am drifting without an anchor, and my crew look at me with countenances of apprehension. I know not what will bring me up! After all the expense of an European education, and my years of labour in saving the lives of the present & future generations—is—”grey hairs and the want of bread” to be my portion?—I had a truly friendly letter on the subject from Genl. Brown, to whom I had written. I am hesitating whether to write to the President?Your good Father has had a pretty severe attack of rheumatism in his hip & loins, & unable to walk without a cane. I went over to see him; and as he has lost Dr Tufts he submitted to my prescription, and I hear since that he is much better; but I never saw him so shrunk & pulled down. George &     John were well & lively two days ago, &c.
				
					B. Waterhouse
				
				
					The season is luxuriant & beautiful, transcending all description! 
				
			